 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDScottexCorporationandCentralStatesRegion,InternationalLadies' Garment Workers'Union andTextileWorkers' Union of America, Party to theContract. Case 16-CA-4545November 24, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn July 18, 1972, Administrative Law Judge'Sidney J. Barban issued the attached Decision in thisproceeding. Thereafter, the Respondent, the Charg-ing Party, and the Party to the Contract all filedexceptions and briefs in support thereof. In addition,theCharging Party filed a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Scottex Corpora-tion,Carrollton,Texas, its officers, agents, succes-sors, and assigns, shall take the actions set forth inthe recommended Order.iThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722The parties have excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandard DryWallProducts,Inc, 91 NLRB 544, enfd 188 F 2d 362 (C A 3) We have carefullyexamined the record and find no basis for reversing his findings3The Respondent and the Party to the Contract made requests for oralargument Those requests are hereby denied as, in our opinion, the record,exceptions, and briefs adequately present the positions of the partiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: This matter washeard at Dallas, Texas, on February 15, 16, and 17, 1972.The complaint, issued on December 27, 1971 (all dateshereinafter are in 1971 unless otherwise noted), based upona charge filed November 5, alleges that the above-namedRespondent violated Section 8(a)(1) and(2) of the Act byrendering unlawful aid, assistance,and support to theabove-named Party to the Contract(hereincalled TWUA),and bythreatening employees against engaging in activitieson behalf of the above-named Charging Party(hereincalled ILGWU),and violated Section 8(a)(1) and(3) of theAct bydiscriminating against its employees throughmaking membershipinTWUAa condition of employ-ment.Respondent's answer denies the commission of anyunfair labor practices,but admits allegations of thecomplaint sufficient to support the assertion of jurisdictionunder current standards of the Board($50,000 annualinterstate outflow),and to support findingsthat ILGWUand TWUAare labor organizations within the meaning ofthe Act.Uponthe entire record in this case,from observation ofthe witnesses,and after due consideration of the briefs filedby the General Counsel,theRespondent,ILGWU, andTWUA,the Trial Examiner makes the following:FINDINGS AND CONCLUSIONS1.SUMMARY OF FACTS AND THE ISSUESRespondent has for some time operated textile manufac-turing plants in New York at which plants Respondent hashad collective-bargaining agreements with TWUA cover-ing certain of the operations, while other operations inthose plants have been subject to bargaining agreementsbetween Respondent and ILGWU. In December 1970,Respondent began operations at a facility located at CedarHill,Texas,with a floor space of 10,000 square feet.Respondent's first employee at Cedar Hill was VirginiaJohnson, assertedly recruited for that operation by TWUAfrom a local plant represented by that Union. Johnsonshortly became president of the TWUA local. The GeneralCounsel contends, and Respondent denies, that during theperiod material to this case Johnson was also a supervisorfor Respondent at its Texas operations.On February 8, when only three employees wereemployed at Cedar Hill, Respondent entered into acollective-bargaining agreement with TWUA covering theoperations at that facility. Respondent soon sought largerquarters and acquired plant facilities at Carrollton, Texas,with floor space of over 200,000 square feet. About August10, at a time when there were about five unit productionemployees in two job classifications at Cedar Hill,Respondent and TWUA signed a letter agreement extend-ing the Cedar Hill bargaining agreement to Carrollton.However, the move from the Cedar Hill plant to the newfacilitywas not made until October. Cedar Hill wasthereafter closed down. Within a month after the move, 20to 25 employees were hired. At the time of the hearing,Respondent employed approximately 52 nonsupervisoryemployees in about 9 different classifications.Beginning in June and running through October,ILGWU Representative John Vickers had several conver-sationswith Virginia Johnson, whom he contacted con-cerning Respondent's operations, during which Johnsonmade several admissions upon which General Counselrelies.Respondent and TWUA dispute the admissibility ofthis evidence. About November 1, ILGWU also leafleted200 NLRB No. 75 SCOTTEX CORPORATIONtheCarrollton plant, leading to certain responses byRespondent which the General Counsel contends inter-fered with the employees' rights under the Act.1.The General Counsel contends, in effect, that CedarHillwas at all times an experimental "pilot plant," to beused for training purposes only, with limited functions andfew employees, and that Respondent's purpose was toestablish a larger permanent plant, eventually employing asmany as 300 employees, with a wide range of functionsnecessary to producing finished textile fabrics; thatCarrollton "was a new plant, far different from the facilityinCedar Hill in terms of size, purpose and production";and that by "recognizing the TWUA and extending theCedar Hill contract with TWUA [to Carrollton] at a timewhen the Carrollton plant was not in production andRespondent did not employ a representative complementof employees," Respondent gave illegal aid and assistanceto TWUA in violation of the Act.The General Counsel does not attack the validity of theCedar Hill agreement with TWUA, which was executedmore than 6 months before the filing of the charge in thismatter, and which, therefore, by reason of the provisions ofSection 10(b) of the Act, may not be considered as anunfair labor practice.2.General Counsel further contends that Respondentaided and assisted TWUA, and violated the Act, (a) byassertedly requiring employees to agree to join the TWUAand/or sign checkoff authorizations in favor of TWUA asa condition of employment, (b) by actions of the allegedsupervisor, Johnson, in soliciting support for TWUA, (c)by Johnson's activities in serving as president of theTWUA local while occupying the position of supervisor,(d) by Johnson's asserted activities in representing TWUAin contract negotiations with Respondent, and (e) byassertedconduct on the part of Johnson and othersupervisors assertedly interfering with or coercing employ-ees in respect to their contacts with or support of ILGWU.Respondent and TWUA dispute these contentions.A Johnson's Supervisory StatusJohnson was employed by Respondent on December 10,1970At Cedar Hill, she was an instructor of the knittertrainees. She assigned work, told employees which ma-chines and operations they were to work on, and movedthem from machines and operations to other machines andoperations. Johnson inspected the employees' work andcorrected them. They were instructed to call Johnson ifthey had trouble with their machines or their work. Sheperformed minor adjustments to the machines.Johnson's position changed somewhat after the move tothe Carrollton plant. When Respondent set up the work atCarrollton on a three-shift basis, Johnson was assigned toIThis clearly occurred between October It, when Ida Hillhouse wasemployed, and November 1, when Edna Elder was hired The former wastrained by Johnson, the latter was trained on the first shift by Head KnitterBetty Owens2Thereafter, at a time when ILGWU was on strike against RespondentinNew York, Buchanan and Carl Neal, a supervisor, told Alverson thatJohnson was not a supervisor The circumstances of this conversation arenot set forth in the record3General Counsel suggests that this was Lemoyne Carey, who was447the second shift, and was no longer used as an instructor oftrainees.'On the second shift, where her title is headknitter,Johnson continuedto assignthe employees tomachines and operations, and moved them to othermachines or operations. Johnson drew up the employees'break schedule and posted it. On one occasion, JohnsoncriticizedSusanneHauerwas for her use of the breakperiod. After makingassignments,Johnson moved aroundamong thegirls,watching their work, correcting them,admonishing them if they seemed to be playing around andnot attending to their tasks, even threatening that thosewho did not perform properly would be discharged. Whenthe employees had problems with their machines and theirwork, they called upon Johnson first. She assisted the girlswith their problems and continued to make minoradjustments to the machines. Johnson made reports tohigher supervision with respect to the employees. While atCarrollton,according to the undenied and creditedtestimony of Armella Alverson, Earl Moyer, an admittedsupervisor and agent of Respondent, spoke to Alversonabout a complaint Johnson had made about Alverson,advising Alverson that Johnson was "over her," that hewanted Alverson "to get along with her, and not to makeany waves," that Johnson would have the last say whetherAlverson worked or didn't work.2On one occasion, when an employee identified byHauerwas only as "Le' 13 had made an error causing hermachine to be out of commission for 2 days, Johnsongathered the girls together to look at the error. Johnsontold them that this "was a stupid thing to have happen,"that "the girl didn't know what she was doing," and that ifanyone else committed such an error, she would be fired.Itwas apparently this same worker who was referred toin a conversation between Johnson and Armella Alverson,identified by Alverson as "Lamone." Johnson told Alver-son that "she was going to have to get rid of [thisemployee ] because she was too old, and she didn't need tobe working there." This employee was discharged about 2days later.4On another occasion, Johnson stated toAlverson, with respect to some girls who had been late,that "they didn't need to be working there if they weregoing to be coming in late." The employees thereafter quit.It is also noted that when Hauerwas was called to aterminal interview with Moyer, on the first shift, at whichshe was discharged on the basis of a written report fromsecond shift supervision, Johnson was also present duringthe first part of the interview.Johnson was not called as a witness. The only witness forRespondent was Howard Buchanan, who was first em-ployed by Respondent on August 30, and is the generalmanager of Respondent's Texas division. He asserted thatJohnsonisnot considered a supervisor and does not havesupervisory authority. He stated that she is a head knitterterminated on November I After consideration of the list ofRespondent'semployees, and the testimony of Armella Alverson and John Vickers notedhereinafter,Iam satisfiedthat thismust be theemployee referred to4As discussedhereinafter,in a conversationwith John Vickers about thelast of October, Johnson told Vickers that she was going to have tofire oneemployee, named "Le," who wasn't doing her job properly At this point,according to Johnson, she had been advised by Earl Moyer to give thisemployee another chance 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the second shift, paid at about the same rate as headknitters on the first and third shift. He testified that herduties, and those of the other head knitters are to assist theknitterson her shift with their problems, that shecustomarily roamed around making sure that the knittingmachines are working properly. At some times material tothismatter, according to Buchanan, Johnson reported tothe shift supervisor, Max Yelverton, who was responsibleto the superintendent of knitting (probably Earl Moyer,whose title was not identified), who reported to the plantmanager (at that time apparently Carl Neal), who in turnwas responsible to General Manager Buchanan .5 Buchan-an, however, admittedly has not had firsthand opportunityto observe Johnson at work or the actual day-to-dayrelationship between Johnson and the employees on thesecond shift.The evidence set forth above and the record as a whole isconvincing that, at the very least, Johnson responsiblydirects the work of employees on the second shift on herown initiative, and reprimands them for deficiencies intheir work and conduct, reports on their work and conductto higher supervision, which reports form a substantialbasis for personnel action by supervision, and makes otherdecisions requiring independent judgment which affect theemployees'work and employment. To the extent thatBuchanan's testimony is to the contrary, it is not credited.It is therefore found that Johnson, at times material to thisproceeding, was a supervisor within the meaning of Section2(11) of the Act. SeeN L.R.B v. Roselon Southern Inc.,382F.2d 245 (C.A. 6, 1967).In addition to the above, the record establishes that thefollowing were managerial personnel for whom Respon-dent was responsible:Max Goldman, Meyer Goldman,Jerry Goldman, and James DeCamp, who apparently wasat one time a plant manager at Cedar Hill.B.Respondent's Operations in Texas andBargaining RelationshipWith TWUAThere is no question that Respondent's purpose has beento set up operations in Texas for the manufacture of textilefabrics. It is also clear that a number of knitters weretrained at Cedar Hill to that end. It is difficult to see whatother purpose was achieved there. Thus it appears thattherewere very few knitting machines set up at thatfacility.Respondent opened Cedar Hill about the begin-ning of 1971. Through the end of August, Respondent didnot employ more than three knitter trainees, two knitters(including Johnson), and/or two employees in the categoryof general help in any 1 week. No other classification ofemployee was employed at Cedar Hill (other than clericalsand supervisors).As has been noted, on February 8, Respondent enteredinto a collective-bargaining agreement with TWUA. It wassigned on behalf of the union by two officials and by5 In respect to this asserted line of authority, Linda Ann Alversontestified that on one occasion, when Yelverton was piqued at beingoverruledwith respect to a personnel decision, he complained thatRespondent gave Johnson more authority than it gave him and would bemore likely to listen to her6Among other matters, it has a detailed seniority system and provisionsunder which employees can be transferred temporarily from job tojob, andpermanently from department to department, although the agreementJohnson. At the time, Respondent employed three employ-ees including Johnson, classified as knitters and knittertrainees.The bargaining agreement provided for thefollowing classifications: creelers, knitters, yarn handler,general help. For so small an operation, the agreement isremarkably full and complete .6 However, apparentlybecause of the restrictions of Texas law, the agreementcontains no provision requiring membership in the TWUA,but did provide for the deduction of dues and initiationfeesfrom an employee's wages upon submission of writtenauthorization by the employee in the form attached to theagreement.By sometime in August, Respondent had acquired largerquarters for all operations at Carrollton, located about 32miles from Cedar Hill. By the end of August employeeswere being interviewed and hired at Carrollton, thoughthey were then sent to Cedar Hill for training.TWUA, by letter dated August 10, referring to the factthat "over the past several months" Respondent haddiscussed with TWUA "the Company's plans to movefrom your present quarters in Cedar Hill, Texas to a morepermanent location," requested agreement from Respon-dent that the contract in effect at Cedar Hill would becontinued "and be applied in its entirety at the Company'ssuccessor plant in Carrollton, Texas." 7 Respondent signedthe agreement as requested.As previously noted, the move from Cedar Hill toCarrollton did not occur until sometime in October. Aboutsix production employees were then transferred to Carroll-ton. From General Counsel's Exhibit 6(a) it would appearthat in October, Respondent employed unit workers inonly the following categories: knitters, knitter trainees,general help, junior mechanic, and examiner. Shortly afterthe move, the work force began to expand.About the first of November, TWUA negotiated anamendment to the TWUA bargaining agreement with theRespondent which expanded the job classifications cov-ered and granted wage increases. This was agreed byRespondent although the original agreement continued inforce by its terms until February 1974, and contained noreopening clause. Johnson was among those representingTWUA in these negotiations and signed the agreement onbehalf of that Union. The amendment to the bargainingagreement, which is dated November 2, establishes thefollowing classifications covered by the agreement: Creel-er,knitter,general helper, yarn handler, head knitter,knitter trainee, examiner, mender, junior mechanic.In a document dated February 1, 1972, TWUA andRespondent signed another amendment to the TWUAagreement. Johnson again signed on behalf of TWUA. Inthis agreement the wage structure was again changed andthe following additional job classifications added to thosecovered by the agreement, Slitter, washer/framer/beamer,recognizes at another place that Respondent at that point had only onedepartment7TWUA based its claim that the agreement should cover theoperationsat Carrollton upon languagein the agreement stating that the contract wasbetween "Scottex Corporation (for its Cedar Hill, Texasplant)and itssuccessors, assigns and subsidiarieshereinafter referredto as the 'Employer'or 'Company' and Textile Workers Union of America, AFL-CIO SCOTTEX CORPORATION449drugman,spotter. These latter were identified as dyeing andfinishing classifications.At Cedar Hill,the employees made only unfinishedgriege goods.When Buchanan was hired on August 30, hewas informed that it was management's intent to producedyed and finished fabrics at its Texas operations,and theselatter operations were instituted at Carrollton in Decem-ber.At the time of the hearing, there were about 52employees in classifications coveredby the TWUAagreement at Carrollton.C.Vickers'ConversationsWith JohnsonAs previously noted, Vickers, the ILGWU representa-tive,had several conversations with Virginia Johnsonconcerning the operations at Cedar Hill and Carrollton,beginning June 30 and continuing through October 26. Inthe earlier conversations, according to Vickers' testimony,Johnson told Vickers how she was assertedly recruited byTWUA representatives to go to work for Respondent; thatDeCamp, the plant manager, had told her that the plantwas going to be larger, much larger; that the new plantwould be located about 2 miles south of Cedar Hill; thatCedar Hill was a pilot operation which would only trainknitters for the larger plant, which, she had heard from Mr.Goldman, would eventually employ 300 people8; that sheparticipated in the preparation of the original TWUAcontract proposal, and its negotiation with Respondent;and that at the time, Respondent employed only threeemployees at Cedar Hill, all training to be knitters. Vickerstestified that when he spoke with Johnson on October 4,she said that Cedar Hill had been closed down, and thatseven employees, including herself, had been transferred.When Vickers first spoke to Johnson, she told him thatshe was a knitter in charge of training new employees. OnOctober 26, she told Vickers, as he testified, that she hadbeen made a supervisor on the night shift, that she wasresponsible for the girls, and for checking on their work;that she found some were lazy, not as good as they shouldbe; and that she would have to fire one, Le, who wasn'tdoing her work properly; that she further said that Moyerhad told her to give the girl another chanceRespondent and TWUA objected to this testimony asinadmissible hearsay. The General Counsel and ILGWUurged its acceptance on the grounds that Johnson was asupervisor within the meaning of the Act, and on the basisthat she was president of the TWUA local which,assertedly, occupied an identity of interest with Respon-dent. In respect to this latter contention General Counselhas referred me to that body of the law of evidence whichtreats with the admissibility of "vicarious admissions." SeeWigmore on Evidence,vol. IV, sec. 1077 (3d edition); seealso,McCormick on Evidence,secs244, et seq.; Jones onEvidence,vol. 2, chap. IV. I have reconsidered the rulings8The General Counsel offered in evidence certain newspaper articlespurportedly quoting Respondent's chief salesman in Texas which apparent-ly projected similar or higher levels of employment These were rejected Itisclear that these articles came to the attention of Respondent'smanagement It is disputed whether Respondent thereafter disavowed thesestatementsBoth Respondent and ILGWU have attached to their briefsphotocopies of pages of the transcript of an arbitration proceeding in whichthismatter was discussed In order to preserve these for the record,admitting this evidence in light of the authorities and thearguments of the parties.Johnson has been found to be a supervisor within themeaning of the Act quite apart from her admissions toVickers. This, however, does not justify the receipt of thehearsay evidence as to the circumstances under which shewas recruited to come to work for Respondent prior to thetime she became a supervisor, and as to that testimony,upon reconsideration, it is rejected and stricken.9 Though Ihave considered other parts of her admissions to Vickers, Ihave not given them any weight unless supported by otherindependent evidence or the record as a whole. Thus, heradmissions that Cedar Hill was a pilot plant trainingemployees for a larger operation is supported by testimonyof Buchanan and is consistent with the record generally, asis the testimony that she was given to understand that theoperation was in a status of continuing expansion. Herstatements as to the number of employees employed at thetime of the execution of the TWUA agreement and at thetime of the transfer to Carrollton generally are supportedby the record. Likewise, her admissions of participation inthe negotiation of the TWUA agreement are consistentwith her execution of that document on behalf of thatUnion, and her participation in subsequent bargainingwith Respondent on behalf of TWUA.D.Respondent'sHiring PracticesUntil well after the time that Buchanan became GeneralManager of Respondent's Texas operations, it appears tohave been Respondent's normal practice to hand eachapplicant for employment, among other papers (such asemployment application,W-2 forms, insurance papers,etc.), a copy of a check-off agreement to be executed infavor of TWUA. From testimony given at the hearing, it isclear that many, if not most, of the applicants understoodthis to be an agreement to join TWUA in 45 days, at theend of the probationary period. However, in fact, untilabout November, Respondent began deduction of duesand fees for TWUA from the pay of such employeesbeginning about a week after they were employed.Buchanan testified that this occurred due to a clerical errorinNew York, where the pay was made up. Such moneydeducted during the first 45 days of a worker's employ-ment was thereafter refunded by Respondent about thefirst part of November.Annie Louise Crow, who was interviewed for employ-ment by Moyer, and was hired by him, was directed to goto the office to sign the forms referred to above. Moyerspecificallyadvised her of the TWUA form, stating,according to Crow, "I could sign a card, would I agree tosigna card after I was there 45 days to join the TextileUnion. And I agreed."Sylvia Susanne Hauerwas, when applying for employ-ment, was taken to the office by Moyer to fill out theRespondent's brief is hereby received as TX Exh 1, and the ILGWU brief isreceived as TX Exh. 2 1 have given no weight to these newspaper articles orto issue asto whether they were disavowed9 I am satisfiedthatno such identity of position between the TWUAlocaland Respondent has been shownthatwould justify holding thatadmissionsof thepresidentof the localshould be taken as admissions ofRespondent,within the authorities cited 450DECISIONSOF NATIONALLABOR RELATIONS BOARDforms.Moyer told her, "I guess you know that this is aUnion shop and you will have to join the Union." Heasked if she had any objections, to which Hauerwas repliedin the negative,stating that she had never worked in "aUnion place" before.When Anna Renee Elder applied for employment,Moyer told her "that they had a Union, that I had to jointhe Union is the way he told me."Ida Louise Hillhouse was handed the forms,includingthe TWUA form, by Sam Goldman, who told her to fillthem out. When she questioned the union form,he toldher, "Sign it.It is an agreement to join the Union... .You want to join the Union."Hillhouse replied that itdidn'tmatter to her,she had never belonged to a unionbeforeArmellaPeggyAlverson testified that during heremployment interview,Sam Goldman told her,"You knowthis is a Union shop,"and asked if she was interested.None of the testimony set forth above was denied byeitherMoyer or Goldman, nor was any explanation offeredwith respect to their failure to testify. Upon considerationof the demeanor of these witnesses,as well as the record asa whole, their testimony as set forth above is credited.ioGeneral Manager Buchanan testified that after he wasemployed, he changed Respondent's procedures so thatapplicants for employment were not given TWUA check-off forms to execute with their applications for employ-ment.He stated that he informed his supervisors and thosewho dealt with applicants for work to advise applicantsthat they had the right to join or not join the union, andnot encouragemembership in TWUALinda Alverson, who was employed on November 10,testified that when she applied for employment,she washanded an authorizationcard for TWUAwith the otherpapers. Carl Neal, the plant manager, at the time explained"they had a union in, told me who they were, and he said,`You don't have to join if you don't want to, but . . . theUnion and the Companygets along real well together.'And he said, `If I was you, I would but,' he says, `you don'thave to if you don't want to.' "During negotiations for an amendmentto the TWUAagreement, Susanne Hauerwas, on inquiry, was told thatshe didn't have to belong to TWUA, but that "if I did notbelong to the Union that I would not have the protectionthat it afforded, you know, the protection that the Unioncould give me I wouldn't have it."According to summaries of its records submitted byRespondent at the request of General Counsel, a numberof employees in the unit never signedTWUAauthoriza-tions or had dues deducted from their pay on behalf of thatunion.ii Both before and after the move to Carrollton,Virginia Johnson went around among the employeesseeking signatures to TWUA check-off authorizations. Tothose girls who had already signed such authorizations,Johnson stated that it was necessary because the originalauthorizations had been misplaced. A number of theemployees refused to sign cards for Johnson.is In crediting these witnesses,Ihave carefully considered theirtestimony on cross-examination which Respondent argues as a basis fordiscrediting themE.Respondent'sOppositionto ILGWUAbout thefirstof November, ILGWU representativesappearedon Respondent's parkinglot for thepurpose ofpassing out leaflets about quitting time for the afternoonshift.Johnson instructed the employees not to leave theplant.Buchanan and Sam Goldman told the girlsthat theyshould not talk to the ILGWU men, that theywere "on theproperty illegally."Johnson advised the employees thatthey could tear up the ILGWU papersand break theirpencils.While the employeeswere waiting in the plant,TWUARepresentative Boartfieldarrived.Johnson toldhim that Goldman was upsetover the appearance of theILGWU and wantedBoartfield to call him immediately.Johnson gave Boartfield a telephone number to callGoldman. Thereafter,Boartfield told the waitingemploy-ees thatthe ILGWUwas leafleting the plant,that theyshould not acceptanything, just roll up their windows anddrive past.Some employeessaid theywere curious andwanted tosee what theILGWU had tosay. One stated thatshe was not going to take anything if it was going tointerferewith her job,or cause her to be fired.Boartfieldassured themthat theycould take the leaflets without fearof being discharged. A number ofthe employeesdid acceptleaflets asthey left the plant.On one or moreoccasion, Johnson questioned AnnaReneeElder at her workas towhether "another union"had beenout to seeher. Johnsonsaid that Elder was "notto talk tothem, to shut the door in their face,that I aughthave a possibility of losing my job if I had anything to dowith them." This occurred about thefirstofDecember.About thesame time,Supervisor Yelverton told Linda AnnAlverson that "if he caught anybodytalking infavor of theGarment Workers Union that he would personallysee thatthey got fired."At various placesin itsbrief,Respondent argues, ineffect, that Alverson should be discredited or her testimonybe given no weight becauseshe wasassertedly "hostile,"was notdiscriminatedagainst,gaveallegedly contradictorytestimony,and no "substantiatingproof" was assertedlypresented. Respondentstates that it was unable toproduceYelvertonas a witness because his whereabouts wereunknown. From my observation of Alverson,and carefulstudy of her testimony, I do not find that her testimonythus carries withinitself the seeds of its own destruction, asindicated by Respondent. ThoughRespondenthere de-nominatesher"hostile,"itisnoted thatelsewhereRespondentarguesthather testimony concerning heremployment interview with PlantManagerNeal, notedabove, is favorable to Respondent. Also, while Alverson, inanother connection, testifiedthatshe wasnot told that shewould have to join TWUA in order to be hired, or that shewould be fired "if she quit the Union," I do not find that soinconsistentwith her testimonywith respectto Yelvertonthat the lattermustbe discarded. On the other hand, I findher testimonyconsistentwith Johnson's statementto Elderset forth above, aswell as Respondent's general animus toI ISome of the authorizations executed by employees were lost In somecases,dues were deducted thoughRespondent could not locate theemployee'sauthorization SCOTTEX CORPORATION451the appearance of theILGWU atthe plant.Alverson'stestimony as set forth is therefore creditedII.ANALYSISAND CONCLUSIONSA.The ContractsBetween Respondentand TWUAInherent to the right of employees under the Act to freelychoose their own bargaining representative,and not havesuch representative foisted upon them,is the requirementthat at the time the choice is made the operation in whichthey are employed shall be in substantially normal orexpected production and the group of employees formingthe electorate shall be fairly representative of the anticipat-ed employee complement.Thus a bargaining agreementexecuted before a substantially normal complement ofemployees is at work,or at a time when the employer'soperations are incipient,merely preliminary,or insubstan-tial, tends to foist that union and that agreement upon theworking force to be hired,and deprives the employees ofthe freedom of choice guaranteed by the Act See theexcellent analysis by Trial Examiner Theeman inLtancoContainerCorp.,173 NLRB 1444, at 1447-8B.The February 8 AgreementWithout question, at the time the original TWUAagreementwas executed, on February 8, covering theCedar Hill plant, neither Respondent's work force nor itsoperations were representative of Respondent's anticipatedTexas operations. At that time, a little over a month afterthe operation began, Cedar Hill employed three persons inonly two classifications-knitter and knitter trainee. It isfurther evident that at no time was the operation at CedarHillmore than a preliminary step on the way toRespondent's goal At no time did that operation consist ofmore than a very few employees in two or threeclassifications and a very few knitting machines. In fact,the record strongly indicates that Cedar Hill was usedprincipally, if not entirely, as a training operation. It isnoted that of the four basic job classifications provided forin the original TWUA agreement, two (creeler and yarnhandler) were never filled at Cedar HillIt is manifestthat from the outset Respondent's intentwas to establish an operation in Texas to produce finished,dyed textile fabrics on a scale beyond the capacity of theCedar Hill plant Thus the acquisition of the Carrolltonplant, a few months after beginning at Cedar Hill, wasclearly the result of Respondent's almost immediate questfor larger, more permanent quarters in which to achieve itsproduction purposes. The letter agreement between Re-spondent and TWUA, dated August 10, confirms this.Themove from Cedar Hill took place in October, at which timeabout six production employees were transferred toCarrollton. By December, dyeing and finishing operations,never performed at Cedar Hill, were in force at Carrollton.At the time of the hearing in this matter, as previouslynoted, Respondent was employing more than 50 employees12Respondent did not call as witnesses management officials in aposition to know Respondent's anticipated employee complement andproduction goals at the Texas operations (a clearly critical issue in the case),leading to the conclusion that their testimony would be detrimental toinnine unit classifications.Thereare about 45 knittingmachines available or in operation.Every indication is thatthe operations will further expand.Though the conditions under which the original TWUAbargaining agreement was executed fall far short of thoserequired under the Act for a valid agreement,neverthelessthe General Counsel agrees that the Board is precluded bySection 10(b) of the Act from finding that agreementviolative of the Act because the charge in this matter wasfiledmore than 6 months after the execution of theagreement.He does contend,however,that by its action inextending the original agreement to the Carrollton opera-tion,at a time when Carrollton was not in operation and arepresentative complement of workers was not employed,Respondent,within 6 months of the filing of the charge,interfered with the rights of its employees to freely choosetheirbargaining representative and allegedly assistedTWUA inviolation of the Act.C.TheAugust 10 AgreementThe record in this case is convincing that it was theRespondent's desire to deal with TWUA for its Texasoperations,and that in pursuance of that object it sought tohave its employees to join that Union and further sought todiscourage them from joining or assistingILGWU. TheAugust10 letter agreement extendingtheCedar Hillbargaining agreement to the Carrollton operations was of apiecewith this course of conduct. Respondent and theTWUA clearlyregarded the August 10 agreement asessentialto theeffectuationof a TWUA bargainingcontract covering the Carrollton operations and theemployees to be employed there. Contrary to the self-serving assertionby TWUA inthe letter agreement, theoriginal agreementby its termswas limitedto Cedar Hilland was not necessarily transferrable to Carrollton locatedsome 32 miles away. The fact that the Respondent andTWUAfelt that there was need for a new agreementindicates their concern over this.It is further clear that at the time Respondent enteredinto this new agreement,neither Respondent'soperationsnor its work force, either at Cedar Hill or at Carrollton,was representative of its anticipated normal operations. Onthe date of the letter agreement, indeed, no productionoperations were being performed at the Carrollton plant. Ifany of Respondent's employees were engaged there at thetime, they were employed only in preparing that facility forRespondent's future occupancy, which did not occur until2 months thereafter. As previously noted, at the time of theletter agreement Respondent employed only five persons(including Johnson)in two work classifications(knitterand general help), who were not producing the finishedfabrics contemplated to be made at Carrollton. Althoughwe do not know what the normal operation at Carrolltonmay ultimately be 12, at the time of the hearing Respondentemployedmore than 50 employees in about 9 unitclassifications, including dyeing and finishing operationsRespondent's position The tenor of the record as a whole indicates a steadyexpansionbeyond thesituation at the time of the hearing in this matter Tothe extent that Buchanan'sevasive comments on the issue tend to thecontrary, they are not credited 452DECISIONSOF NATIONALLABOR RELATIONS BOARDnot in existence at either Cedar Hill or Carrollton when theAugust 10 agreement was executed.Respondent and TWUA, citing a number of authorities,argue, in effect, that the move to Carrollton was merely therelocation of the Cedar Hill plant and that the execution ofthe August 10 agreement was only a formality acknowledg-ing the extension of the Cedar Hill agreement to therelocated facility. The General Counsel and ILGWU, onthe other hand, cite countervailing precedents justifying acontrary position. Among the welter of legalisms pressed inthis case, however, certain indisputable realities stand outrather clearly.Cedar Hill, at the time the August 10agreement was signed, remained in the same incohate,preliminary, nonrepresentative state that had existed whentheFebruary 8 contract was executed. Manifestly thecontinued application and enforcement of that agreement,even at Cedar Hill, and certainly its reaffirmation at thattime by the August 10 letter agreement, could only serve tofrustrate the employees' right of free choice of representa-tives guaranteed by the Act, and to further impose uponthem the Respondent's choice of such representative, incontravention of the policies and purposes of the Act.Moreover, Carrollton was not Cedar Hill transplanted.Cedar Hill was intended, and was used, as a preliminaryoperation, in preparation for the real thing. Carrollton wasto be the real thing, the complete operation, as anticipatedfrom the outset, removed from the operation at Cedar Hillinalmost every aspect: purpose, production function,distance, size, equipment, number of employees, as well asemployee skills and work functions. 13Nor was the application of the Cedar Hill agreement toCarrollton a mere formality. The original agreement, asnoted,was limited to Cedar Hill. Its application toCarrollton involved an affirmative act of the parties to theoriginal agreement, as they acknowledged in the August 10letter agreement.14By entering into the August 10 letter agreement, theRespondent effectively reaffirmed its recognition ofTWUA as the bargaining representative of the employeesexpected to be employed at Carrollton, and thereby, ineffect, executed a new bargaining agreement with thatUnion to cover its new operations at Carrollton. Since thatwas done at a time when there were no operations at thatplant, and neither a representative nor substantial part ofthe anticipated normal employee complement was em-ployed, the employees were foreclosed from any freechoice of their own bargaining representative, in violationof their rights under the Act.Inasmuch as this action of Respondent occurred withinthe 6-month period prior to the filing of the charge in thismatter, the Board is therefore not precluded by Section10(b) of the Act from determining whether this conductconstitutes an unfair labor practice, quite apart from the13 It is instructive to note thatCedarHill remained stagnant for morethan 8 months after its inception,with approximately the same employeecomplement and equipment,and almost no skilled classification of workersIn 4 months at Carrollton,the work complement and equipment increasedabout ninefold,ifnotmore,and the job classifications have tripled14Respondent suggests in its brief that it would have been subject tounfair labor practice charges if it had refused to agree to the extension of theCedar Hill agreement to Carrollton However,ifRespondent had actuallydesired to have a Board determinationof TWUA's representative status atthe time,itmight have secured a decision from the Board by filing a petitionoriginal execution of the TWUA agreement. See, e.g.,DistributionCenters of Detroit, Inc.,197NLRB No. 1(illegal domination of and assistance to union shown,interaka,by reexecution of agreement during 6-month periodafter charge filed);SheetMetal Workers Union, Local 216(Associated Pipe and Fitting Manufacturers),172 NLRB 35(". . . acts of continued enforcement of the contract withinthe six month period . . . constituted a new `entering into'the agreement...." See fn. 4 of Board decision);Kennedyv.SheetMetal Workers, Local 108,289 F. Supp. 65 (D.C.Calif.);Cf.Shumate v. N.L.R.B.,452 F.2d 717 (C.A. 4)(reaffirmation of illegal fines by acts within 6-monthperiod not barred by Sec. 10(b)).i5For the reasons stated, and upon the record as a whole, itis found that Respondent, by entering into the August 10bargaining agreement with TWUA covering its anticipatedoperations at Carrollton, and by thereafter executingamendments to that agreement relating to workingconditions at Carrollton, gave aid and assistance to TWUAinviolationofSection 8(a)(2), and interferedwith,restrained, and coerced its employees in the exercise oftheir rights under the Act in violation of Section 8(a)(1) ofthe ActD.Respondent's Conditions of Employment andRelated Assistance to TWUAThe record shows that applicants for employment withRespondent in its Texas operations were handed check-offauthorizations in favor of TWUA, or agreements to joinTWUA at the end of their probationary periods, to beexecuted at thesame timeas their applications foremployment and other normal employment papers. Thisprocedure which continueduntil at leastabout the middleofNovember, could logically lead the applicant toconclude that it was necessary to execute the agreement tojoin TWUA and have dues and fees checked off in favor ofthatUnion in order to be employed. In addition, theevidence shows that when questions were raised concern-ing this TWUA form,management officialsand supervi-sors encouraged the applicants to sign the TWUA form. Insome instances applicants were directed to sign the form.Respondent's bargaining agreements with TWUA, asheretofore noted, did not require membership in thatUnion as a condition of employment.Also, at least until November, Respondent regularlydeducted dues and fees for TWUA from the pay ofemployees from whom it had check-off authorizations (andseemingly from some from whom it had none) within lessthan 30 days after their employment. At about the first ofNovember, Respondent reimbursed those employees forthe moneys deducted for TWUA during the first 45 days oftheir employment, but retained those deducted beyond theunder Sec 9 of the ActisWhile, inLocal Lodge No 1424, I A M. (Bryan Mfg Co.) v N LR.B,362 U S 411, the Supreme Court heldthat a bargaining agreementvalid onits face, executed more than 6 months before the filing of charges attackingit,could not be invalidatedmerelybecause it was thereafter maintainedwithin the 6-month period,the Courtmade it clear that its decision waslimited to the situation there presented,stating ".we need not go beyondsaying that a finding of a violationwhich is inescapably groundedon eventspredating the limitations period is directly at odds with the purposes of the10(b) proviso." 362 U S at 422 (Emphasis supplied.) SCOTTEX CORPORATION453probationaryperiodand continued such deductionsthereafter.By its hiring practices noted above, by encouraging anddirecting applicants to sign forms agreeing to join and payfeesand dues to TWUA, and by deducting dues forTWUA within 30 days of the hire of employees, Respon-dent aided and assisted TWUA in violation of Section8(a)(2) of the Act, and interfered with, restrained, andcoerced employees in the exercise of rights under the Act,and discriminated against those employees, in violation ofSection 8(a)(1) and (3) of the Act. SeeWestern BuildingMaintenance Co.,162NLRB 778; see also,ShreveportPacking Corp., et al.,196 NLRB No. 78.16In addition to the above, the following give furtherevidence of support and assistance to TWUA at theCarrollton plant:1.Johnson, a supervisory employee, and presidentof a local of TWUA, solicited check-off authorizationsfor TWUA from employees on a number of occasionswhile at work. In addition, despite Johnson's anoma-lous position, Respondent continued to deal with her asa representative of the employees, thus putting Respon-dent on both sides of the bargaining relationship.2.After ILGWU became active at Carrollton inNovember, Johnson questioned an employee as towhether ILGWU had been to see her, and suggestedthat she shut the door in the face of representatives ofthat other Union and not talk to them, stating that theemployee might lose her job if she had anything to dowith them. About the same time, Supervisor MaxYelverton told another employee that he would see to itthat anyone talking in favor of the ILGWU would befired.3.When ILGWU appeared on the parking lot oftheCarrollton plant with leaflets, about the first ofNovember, Johnson, General Manager Buchanan, andManagement Official Goldman told the employees notto take the leaflets or talk to the ILGWU representa-tives. Johnson suggested that the employees "breaktheirpencils,"a fairly graphic way of advisingemployees not to sign ILGWU designations.Respondent, by reason of Johnson's solicitation ofauthorizations for the TWUA while she was a supervisorand threat that employees might lose their jobs if they hadanything to do with the ILGWU, and by Yelverton's threatthat employees speaking in favor of ILGWU would bedischarged, interfered with the rights of its employees inviolation of Section 8(a)(1), and aided and assisted theTWUA in violation of Section 8(a)(2). See, e.g.,ShreveportPacking Corp., et al, supra.Respondent further violatedSection 8(a)(2) by dealing with Johnson, a supervisoryemployee, as a representative of TWUA and the employeesin respect to the bargaining relationship between that16 In coming to these conclusions, the Trial Examiner has considered thefact that Respondent does not have in its possession authorizations from anumber of employees whom it hired for whom deductionsfor TWUA werenotmade,thatsome employees refused Johnson'srequest to signauthorizations after originals were assertedly lost (whichmayaccount forthe absence of such forms from Respondent's files),that there is noevidence that any employee was discharged for not joiningTWUA, andthat some employees beginning in November were told that they did nothave tojoin or remaininTWUA(though encouraged to do so), as well asother similar matters urged in Respondent's brief These matters,neverthe-Union and the Respondent, thus resulting in Respondentbeing represented on both sides of the relationship, anddepriving the employees of their full right to representa-tion. See, e.g.,E.E.E. Co., Inc.,171 NLRB 982.While the remaining evidence set forth in the itemsabove have been considered insofar as it sheds light uponRespondent's animustoward ILGWU at its Texas opera-tions, and its preference for TWUA, I do not consider thatthey were fairly alleged as separate violations of the Act,and inasmuch as they would, for the most part, not requireany different remedy than the violations previously found,Ifind it unnecessary to pass upon these matters asindependent violations of the Act.E.Related LitigationDuring the pendency of this matter Respondent hascalledmy attention to the decision and opinion of JudgeHill inYoungblood v. Scottex Corporation,80 LRRM 2619(D.C.Tex.,4/19/72), denying the General Counsel'srequest for a 10(j) injunction in the situation involved inthe present case (though finding " `reasonable cause' tobelieve unfair labor practices have occurred") and to thedecision and opinion of Judge Tyler inTextileWorkersUnion of America, et al. v. Scottex,(D.C.N.Y., 6/20/72).This latter case involved requests by TWUA and ILGWUto have the Court enforce each of two separate, incompati-ble arbitration awards. The first arbitration award wasgranted upon a grievance of ILGWU that Respondent'sestablishment and maintenance of the Carrollton plantviolated article 24 of the bargainingagreementbetweenILGWU and Respondent covering Respondent's NewYork operations. This provision of the agreement reads asfollows:The Employer shall cause all the work for which hisshop, factory or mill shall have facilities and suitablemachinery and equipment to be performed in his ownshop, and he shall not cause any such work to be madeor obtain such fabrics outside of his own shop unlesstheworkers of his own shop are fully supplied withwork, and then only in shops or from firms which areunder contractual relationship with the Union andwhich comply with the terms thereof.As stated by Judge Tyler, "After hearings, the impartialchairman [Mintzer] entered an award in which he agreedsubstantially with the Local 155 [ILGWU]; required thatwithin 60 days . . . [Respondent] would cease all knittingoperations at its Carrollton plant; and that upon failure tocomply with this direction, [Respondent] would be liabletoLocal 155 in damages at the rate of $2,000 perweek. . . ...17The second arbitration award was issued upon agrievance of TWUA under the bargaining agreementsless,do not obviate the conclusion reached, that Respondent's conduct, inthe context of this case, clearly tended to obstructthe free exerciseof rightsunder the Act, discriminatedagainst theemployees, and illegally aided andassisted TWUAit it would appear that at the time of this award Respondent's employeeswere "fully supplied with work" withinthe meaningof art. 24, inasmuch asJudge Tyler found that both in 1959,whenRespondent gave notice "that itplanned to commence operations in Texas" and "today bothof [Respon-dent's ] Brooklyn plants are in full operation with no layoff, and the same istrue at the Carrollton plant indeed, [Respondent] claims withoutrefutation(Continued) 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsidered hereinabove, after Respondent notified TWUAthat it would close its Texas plant. In respect of this, JudgeTyler states, "After hearings, arbitrator Wildebush foundas a fact that [Respondent] . .was contrained by theMintzer award to close down its Carrollton operation.Thereupon, Mr. Wildebush rendered an award enjoiningScottex from closing its Texas plant. Further, he providedthat if [Respondent] disregards his award, Textile Workersmay come before him again for the purposes of proof andassessment of damages."During the course of the proceedings, Respondent filedcharges with a regional office of the Board charging thatarticle 24 (set forth above) was a "hot cargo clause" illegalon its face under the provisions of Section 8(e) of the Act.It appears that the Regional Director refused to issue acomplaint on the charges because the agreement involvedhad been signed more than 6 months prior to the charges.There is no indication Respondent appealed this ruling.After theMintzer award, Respondent filed amendedcharges with the Regional Director. In this instance, theRegional Director refused to issue a complaint on theground that he was bound by the Mintzer award.18Respondent has appealed this ruling. It appears that thisappeal is still pending.Judge Tyler ordered "the parties here to submit theirdifferences in tripartite proceedings before an impartialarbitrator .. ," and gave the following direction to theimpartial arbitrator:In addition to questions or issues heretofore indicat-ed, I note specifically that the tripartite impartialarbitrator will be required to explore another substan-tial legal issue as to whether or not the Mintzerconstruction of Article 24 of the Local 155 collective-bargaining agreement is correct. Put differently, Scot-tex has raised a serious question as to whether or nottheMintzer construction of Article 24 constitutes aviolation of Section 7 and 8(a) of the National LaborRelations Act as amended. 29 U.S.C. §151 et seq. Inthe absence of circumstances such as fraud, this courtwould ordinarily lack authority to inquire into thecorrectnessofMintzer'saward. SeeUnitedSteelWorkers v. EnterpriseWheel,362 U.S. 593 (1960).Because the awards are in direct conflict, however, theimpartialarbitratorwillhave to inquire into thecorrectness of Mintzer's award in an attempt to resolvethe controversy.The parties have not argued the applicability of thesedecisions to the current matter. I have carefully consideredboth. I find Judge Hill's decision on General Counsel'srequest for a 100 injunction inapplicable to the presentproceeding, in which the facts have been considered ontheirmerits. In the absence of any express indication byRespondent, its contention as to the application of JudgeTyler's decision to the issues before me is unclear, unlessthere is an implicit suggestion intended by Respondent thathere that it has added a total of about 150 employees as a result of the startup of its Texas operation "18But CfInternationalBrotherhood of Boilermakers, (Bigge DrayageCompany),197NLRB No 34, and especially Chairman Miller's concur-rence19 In addition to the fact that under Board precedents art 24 reads muchdecision in this matter should be deferred to the arbitrationordered byJudge Tyler.Assuming that the purpose in bringing Judge Tyler'sdecision to my attention is to suggest deference to thearbitration process, I find it to be without merit. None ofthe proceedings had to date suggests that the arbitratorshave been concerned with rights of the employees underthe Act, nor (with the exception of Judge Tyler's directionthat the validity of the New York agreement be consid-ered)does it appear likely that special attention toemployee rights under the Act will be granted in the future.Indeed,the crucial issue in this case-the validity of theTWUAagreement and, in fact,the right of TWUA tobargain for the Texas employees in the first place-haveapparently not been considered by the previous arbitratorsat all, and are unlikely to be considered in the future. Thisisnot in criticism of the arbitrators,or the arbitral process,which is geared to rights and obligations grounded in thecontractual process, not to the resolution of wide-ranginglegalproblems involved in effectuating governmentalpolicies derived from the Act in which the Board hasparticular responsibility and expertise.19For the reasons stated,Ibelieve the Court decisions towhich I have been referred inapposite to the resolution ofthe issues before me.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.TWUA and ILGWU are labor organizations withinthe meaning of Section 2(5) of the Act.3.Respondent, after May 5, 1971, by recognizing anddealing with TWUA as the collective-bargaining represent-ative of the employees employed at its Texas operationsand entering into, maintaining, and enforcing collective-bargaining agreements with TWUA with respect to thewages, hours, and conditions of employment of suchemployees, by maintaining employment practices andengaging in other conduct encouraging, directing, orcoercing employees at its Texas operations to join and payfees and dues to TWUA, by threatening employees withreprisal for joining or assisting ILGWU, by recognizing,negotiating, and dealing with a supervisor at its Texasoperations as a bargaining representative of its employeeson behalf of TWUA, as set forth hereinabove, gave aid,assistance, and support to TWUA in violation of Section8(a)(2) of the Act, and interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct, and by its employment practices and other conductcausing employees to join and assist TWUA, referred toabove, also violated Section 8(a)(3) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.like clauses that have been previously condemned by theBoard, it wouldalso appear that insofar as that article forbids the Respondent to open otherplants unlessthey are placed under contract to ILGWU, this may wellconstitute a prehire agreement illegal under other precedents previouslydiscussed SCOTTEX CORPORATION455THE REMEDYIt having been found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1), (2),and (3)of the Act, it will be recommended that Respon-dent cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.In order that the employees at the Texas operations maybe restored as nearly as possible to the rights which theywould have enjoyed absent Respondent'sactions inviolation of the Act, it is appropriate that Respondent beordered to withdraw and withhold all recognition fromTWUAas the collective-bargaining representative of anyof its employees at its Carrollton plant,or other Texasoperations,and cease giving any force or effect to anycollective-bargaining contract with TWUA covering suchemployees,or to any modifications,extensions,supple-ments,or renewals of such contract or contracts,unlessand until TWUAshallhave been certified as thebargaining representative pursuant to a Board-conductedelection among such employees of Respondent in a unit orunits appropriate for collective bargaining.20Nothing in the Recommended Order set forth hereinaft-er, however,shall be construed to require the Respondentto vary or abandon any wage, hour, seniority,or othersubstantive feature of the relationship between Respondentand its Texas employees,inuring to the benefit of suchemployees,which may have been established pursuant toany such contract,or to prejudice the assertion by theemployees of any rights they may have under suchcontract, or any established practice in regard to wages,hours of employment,or conditions of employment.General Counseland ILGWUurge that Respondent beordered to reimburse employees from whose pay dues andfeeswere checked off in favor ofTWIJA.The record inthismatter justified a presumption that those employeesauthorizing such checkoffs did so by reason of Respon-dent's direction, encouragement,solicitation,the inclusionof the checkoff papers with other employment papers,and/or because of the fact of the invalid agreement withTWUA providingfor such checkoff,and did not do sofreely and voluntarily.It is appropriate that Respondent beordered to reimburse employees for dues and feesdeducted from theirpay for TWUApursuant to suchauthorizations not freely and voluntarily given.21 Reim-bursement shall include interest on the monies due, to becomputed in the manner set forthinSeafarersInternationalUnion of NorthAmerica,138 NLRB1142, fn 3ILGWU also requests a number of other specializedremedial provisions to assist in dissipating the effect ofRespondent'sspecial treatmentofTWUA,and to giveILGWU "a fairopportunity to effectively communicatewith the employees,"includingILGWUuse of Respon-dent's bulletin boards,access byILGWU nonemployee20 ILGWU urges that the Trial Examiner order that any such Board-conducted election not be conducted until after a 6-month "insulationperiod " It seems to me that the Board's Regional Director would be in thebest position, in the first instance, to determine when an election may beheld free from the effects of the unfair labor practices found herein, and Iam satisfied to leave this matter to his informed discretion, subject to theBoard's rules and practices in these matters21If acompliance hearing becomes necessary, Respondent will have anopportunity to show by probative and objective evidence, if it desires, whichorganizers to factory parking lots and plant approaches forsolicitation and literature distribution,provision for read-ing of the notice attached hereto by Respondent or aBoard agent to the employees dunng working hours,provision for Respondent'smailing the notice to eachemployee, opportunityfor ILGWUto speak to employeeson Respondent'sproperty during working hours, andRespondent'sfurnishing lists of employees and theiraddressesto ILGWU,to be kept current for 1 year.It does appear to the Trial Examiner upon considerationof this entire matter that nonemployeeILGWUorganizersshould be permitted reasonable access to employee parkinglots and other areas maintained by Respondent outside itsTexas plants where employees may normally be met andmay receive communications.Also, considering the fairlyconstant turnover of employees shown by the record, inlight of the assistance renderedTWUA,the request thatILGWUbe furnished the names and addresses of theemployees on a current basis appears justified.These twospecial provisions should suffice to afford the employeeswith an opportunity to hear whatILGWU hasto say sothat the employees may make an informed decision withrespect to representation.Such lists shall be kept currentfor a period of 6 months from the time the first list isfurnishedto ILGWU, oruntil the date a Board electionmay be conducted among the employees concerned if thatoccurs earlier. The remaining requestsof ILGWU forspecial remedial provisions are rejected.Uponthe foregoing findings of fact and conclusions, andthe entire record, pursuant to Section 10(c) of the Act, Iherebyissue the following:RECOMMENDEDORDER22Respondent, Scottex Corporation, its officers, agents,successors, and assigns, shall:ICease and desist from:(a)Recognizing or contracting with Textile Workers'Union of America, or any of its locals, as the representativeof any of its employees at Carrollton, Texas, or at otherTexas operations, for the purpose of dealing with saidorganization concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions ofemployment, unless and until said labor organization shallhave been certified as such representative pursuant to aBoard-conducted election among Respondent's employeesat such location or locations.(b) Giving effect to, performing, or in any way enforcingin whole or in part, any collective-bargaining contract withTextileWorkers' Union of America, or any of its locals,relating to grievances, labor disputes, wages, hours ofemployment, rates of pay, or other conditions of employ-ment, covering employees at the Carrollton plant, or atotherTexas operations, unless and until said laborindividualsmay have been members of TWUA before employment withRespondent, or otherwise demonstrated a free and voluntary choice injoining TWUA and authorizing deductions in its behalf22 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 456DECISIONS OF NATIONALLABOR RELATIONS BOARDorganization shall have been certified as representative ofthe employees covered by such contract pursuant to aBoard-conducted election among such employees, inaccordance with the provisions of the section of thisDecision entitled "Remedy."(c)Recognizing, negotiating, or dealing with any of itssupervisors as a representative of Textile Workers' UnionofAmerica, or any other labor organization, or asbargaining representative of its employees within themeaning of Section 9(a) of the Act.(d) Contributing support or assistance to Textile Work-ers'Union of America, or any other labor organization, ordiscriminating with respect to the hire, tenure, or condi-tions of employment of any employee, by engaging in thepractice of furnishing prospective employees, job appli-cants, or newly hired employees prior to the expiration of30 days after their hire, with membership application, orcheck-off forms, in favor of any labor organization, or bycoercively directing, encouraging, or requiring any suchemployees to join or assist or execute authorizations infavor of any labor organization.(e)Checking off membership fees or dues in favor ofTextileWorkers' Union of America, or any of its locals, foremployees at Carrollton, Texas, or any other Texascorporation, pursuant to any authorizations executed priorto the date of compliance with this Recommended Order.(f)Making express or implied threats of reprisal if itsemployees join, support, or select International Ladies'Garment Workers' Union, or any other labor organization,as their bargaining representative.(g) In any like or related manner assisting, supporting, orinterferingwith the administration of TextileWorkers'Union of America, or its locals, or otherwise interferingwith, restraining, or coercing its employees in the exerciseof their rights to self-organization, to join, form, or assistany labor organization, to bargain collectively throughrepresentativesof their own choosing, to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities.2.Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a)Withdraw and withhold all recognition from TextileWorkers' Union of America, and any of its locals, as thecollective-bargaining representative of any of its employeesatRespondent's Texas operations unless and until suchorganization shall have been certified as such representa-tive pursuant to a Board-conducted election.(b)Reimburse all present and former employees for allfeesand dues deducted from their pay pursuant toauthorizations in favor of TextileWorkers' Union ofAmerica executed prior to the date of compliance with thisRecommended Order, in accordance with the provisions ofthisDecision as set forth in the "Remedy" sectionhereinabove.(c)Permit nonemployee organizers of InternationalLadies'Garment Workers' Union reasonable access toemployee parking lots and other areas maintained outsideRespondent's plant or plants in Texas where employeesmay be normally met and receive communications, for thepurpose of providing that organization an opportunity tohave oral and written communication with Respondent'semployees.(d)Furnish International Ladies' GarmentWorkers'Union with lists of names and addresses of its employees atitsTexas operation engaged in production, maintenance,and related activities, in accordance with the provisions ofthe "Remedy" section of this Decision.(e)Post at its plant in Carrollton, Texas, copies of theattached noticemarked "Appendix."23 Copies of saidnotice to be furnished by the Regional Director for Region16, after being duly signed by an authorized representativeof the Employer, shall be posted immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of the receipt of thisDecision what steps the Respondent has taken to complyherewith.2423 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shallbe changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National LaborRelations Board "24 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify theRegionalDirector for Region 16,in writing,within 20 daysfrom the date of this Order, what stepsthe Respondent has takento complyherewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT recognize or deal with TextileWorkers' Union of America, or any of its locals, as theexclusive bargaining representative of employees at ourCarrollton, Texas, plant, or at any other of our Texasoperations,unlessand until that union has beencertified as representative of our employees after anelection conducted by the National Labor RelationsBoard.WE WILL NOT give any further effect to anycollective-bargaining agreements we have with TextileWorkers' Union of America covering employees at ourCarrollton plant, or any other Texas operations, andWE WILL NOT enter into any more contracts with thatunion covering our Texas operations, unless and untilthat union has been certified by the National LaborRelations Board as the bargaining representative of ourTexas employees.WE WILL NOT engage in a practice of encouraging orrequiringmembership in Textile Workers' Union of SCOTTEX CORPORATION457America, or any other union, by givingjob applicants,prospective employees, or new employees checkoffauthorizations, or agreements to join Textile Workers'Union of America, or any other union, as part of ouremployment procedures, and WE WILL NOT coercivelydirect, encourage, or require any employee to sign anysuch authorization in favor of any union.WE WILL NOT check off any dues or fees fromemployees' pay for Textile Workers' Union of Americaat our Texas operations except on lawful authorizationssigned after that Union has been certified by theNational Labor Relations Board as the bargainingrepresentative of those employees.WE WILL NOT recognize or deal with any of oursupervisory employees as the collective-bargainingrepresentative of any of our production and mainte-nance employees, or as the agent or representative ofany union which may represent any of our employeesWE WILL NOT threaten any of our employees withharm or reprisal if they loin, assist, or select Interna-tionalLadies'GarmentWorkers'Unionas theircollective-bargaining representative.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our Texas employees in theirright to join or assit any labor organization, to bargainthrough representatives of their own choosing, orengage in concerted activities for the purpose ofcollective bargaining or other mutual aid, or to refrainfrom any or all such activties.WE WILL reimburse our Texas employees for anyfeesordues deducted from their pay for TextileWorkers' Union of Americapursuant to authorizationsnot freely and voluntarily given by the employees infavor of that union,in accordance with the applicableOrder of the National Labor Relations Board or itsTrial Examiner issued after a hearing on charges and acomplaint against the Company under the NationalLabor Relations Act.DatedBySCOTTEX CORPORATION(Employer)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Room 8-A-24, 819 TaylorStreet, Fort Worth, Texas 76102, Telephone 817-334-2921.